EXHIBIT 4.6 ATHERONOVA inc. NON-QUALIFIED STOCK OPTION AGREEMENT ATHERONOVA inc. Notice Of NON-QUALIFIED STOCK OPTION Grant You have been granted the following Non-qualified Stock Options (“ Options ”) to purchase Common Stock of AtheroNova Inc. (the “ Company ”): Name of Optionee: Mark Wedel Total Number of Shares Granted: Exercise Price Per Share: Grant Date: February 20, 2013 Vesting Commencement Date: February 20, 2013 Vesting Schedule: 25% on the first anniversary of the Vesting Commencement Date, and 6.25% on the last day of each 3-month period thereafter until fully vested. Expiration Date: February 20, 2020 By your signature and the signature of the Company’s representative below, you and the Company agree that Options are granted under and governed by the terms and conditions of the Non-qualified Stock Option Agreement which is attached hereto and made a part of this document. By your signature below you also represent and warrant that you are an accredited investor within the meaning of Rule 501 of Regulation D promulgated under the Securities Act of 1933, as amended (the “ Securities Act ”), that you have received or had full access to all the information you consider necessary or appropriate to make an informed investment decision with respect to your receipt of Options and are aware of the Company’s business affairs and financial condition, and that you are acquiring Options for your own account for the purpose of investment and not with a view to distribute the same, or for resale in connection with any distribution thereof, within the meaning of the Securities Act. Optionee: AtheroNova Inc. /s/ Mark Wedel By: /s/ Mark Selawski Name: Mark Wedel Its: Chief Financial Officer ATHERONOVA INC. NON-QUALIFIED STOCK OPTION AGREEMENT 1.
